Citation Nr: 0107834	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-45 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher disability rating for post-traumatic 
stress disorder (PTSD), initially evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his son and an acquaintance.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted entitlement to service 
connection for PTSD and assigned a temporary 100 percent 
disability effective until a date in January 1993 and a 30 
percent rating thereafter.  During the course of the appeal 
the RO increased the rating from the January 1993 date to 50 
percent.

The veteran appealed the decision to the Board which remanded 
the case to the RO in December 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
symptoms that render him demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

Criteria for a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 50 percent disability 
rating.  He asserts that his PTSD is so severe as to render 
him unemployable.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is he case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

After filing his initial claim in November 1992, the veteran 
was service connected for PTSD by a May 1995 rating decision 
which assigned temporary 100 percent disability rating from 
the date of the claim to January 1, 1993, and a 30 percent 
rating thereafter, pursuant to DC 9411.  During the course of 
the appeal the RO increased the rating to 50 percent 
effective on January 1, 1993 and pursuant to the same DC.

Revised schedular rating criteria for PTSD have been in 
effect since November 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the conclusion of the administrative or judicial appeal 
process, the applicable provision is the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Because the Board finds that consideration of this 
matter under the former regulatory criteria renders a result 
most favorable to the veteran, the Board is constrained to 
decide this case pursuant to the former PTSD evaluation 
criteria.

Under the former regulation, 38 C.F.R. § 4.132, DC 9411, a 
100 percent disability rating is warranted for PTSD in three 
circumstances, each of which constitutes a separate and 
independent basis for granting a 100 percent disability 
rating.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  A 100 
percent rating is warranted under this provision when the 
veteran is demonstrably unable to obtain or retain 
employment.  The Board finds that evidence associated with 
claims file clearly demonstrates that the veteran's PTSD has 
been sufficiently severe as to have rendered him unemployable 
throughout the course of this matter.

Evidence establishes that the veteran has not worked full 
time since 1992.  He was a bus driver for a local 
transportation authority from September 1975 to September 
1992, at which time he resigned.  His resignation letter 
states that he no longer felt capable of performing his 
duties adequately due to stress from "recurring health 
problems" related to his Vietnam-era service.  Although the 
veteran generated some income by creating, selling and 
teaching arts-and-crafts projects, there is no evidence that 
he has engaged in more than sporadic or marginal employment 
since September 1992.  The record also includes copies of 
Social Security Administration (SSA) records pertaining to a 
disability claim.  The record does not include a copy of an 
SSA decision on the claim, but a March 1993 examination 
report includes a diagnosis of PTSD and a Global Assessment 
of Functioning Score (GAF) of 38.  A May 1998 note from an 
SSA psychologist who reviewed the veteran's VA medical 
treatment records states as follows:

Review of updated MER [medical records] 
from treating psychologist notes ongoing 
impairment of functioning due to PTSD.  
No medical improvement relating to [the 
veteran's] capacity to perform SGA 
[substantial gainful activity] in a 
consistent reliable basis.  His capacity 
to remain focussed, concentrate, not be 
distracted by others is minimal.

(Emphasis in original).

VA psychiatrists and psychologists who have examined and 
treated the veteran have noted symptomatology consistent with 
unemployability due to PTSD since at least December 1992.  A 
VA examination report from that time includes a GAF score of 
50, indicating serious occupational impairment consistent 
with unemployability.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126.  Thereafter, except for a single score of 
65-75 from February 1996, all other GAF scores since 1992 
were 55 or lower.  Evidence consistent with the low GAF 
scores includes VA hospital examination and treatment records 
from October 1991 to April 1998 which repeatedly document 
findings including unstable mood, impulsivity, poorly 
controlled and sometimes violent rage, dissociative episodes, 
agoraphobia, social withdrawal, impaired concentration and 
panic attacks.  Moreover, in March and June 1993, April and 
September 1997 and January 1998, VA health care professionals 
noted that the veteran's PTSD symptomatology severely limited 
his ability to function normally, including in the working 
world.  The claims file includes no medical evidence 
indicating that the veteran's PTSD symptomatology was 
sufficiently controlled to permit him to obtain and hold 
normal employment.


The Board finds that the ample medical evidence in this case 
establishes beyond cavil that the veteran is demonstrably 
unable to obtain or retain employment as a result of his 
PTSD.  Therefore, the Board finds that a 100 percent rating 
for PTSD is appropriate.


ORDER

A 100 percent disability rating for PTSD is granted subject 
to the laws and regulations governing payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

